           Case 1:18-cr-00151-RA Document 62 Filed 07/01/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/1/2020


 UNITED STATES OF AMERICA,
                                                                   No. 18-CR-151
                        v.
                                                                      ORDER
 SHANE DOTTLE,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

               It is hereby ORDERED that the defendant remain detained until July 6, 2020 at

9:30am, at which time, he shall be released to Pretrial Services to facilitate the transportation of

the defendant to Samaritan Village, where he will complete in-patient substance abuse treatment

for a period time as recommended by the provider, but likely for at least six months. Bond

previously issued remains in effect after his release.



SO ORDERED.

Dated:     July 1, 2020
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
